Citation Nr: 1612704	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  11-27 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Jacob Bernhardt, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran was afforded a hearing before a Decision Review Officer in February 2014. A transcript of that hearing is of record. In October 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the record. 

In December 2014, the Board remanded the claim with instructions to obtain SSA records, complete VA treatment records and private treatment records, and associate them with the record. As outlined below, the Board grants the benefit sought on appeal.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The probative evidence is at least in relative equipoise as to whether the Veteran's Parkinson's disease is due to service, to include presumed herbicide exposure therein. 



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met for entitlement to service connection for Parkinson's disease. 38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Based on the Board's grant of service connection, there is no need to discuss VA duties to notify or assist in this appeal, or any other due process concerns. This decision represents a full grant of the benefit sought.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014).

The Veteran contends that his current Parkinson's disease is due to his exposure to herbicides while serving on active duty during the Vietnam era. Specifically, the Veteran contends that due to his service about a ship in the waters around the Republic of Vietnam, he should be afforded the presumption that he was exposed to herbicides. 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to certain herbicides, including a herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam. 38 C.F.R. § 307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. Cir. 2008). 

If a Veteran is presumably exposed to Agent Orange under 38 U.S.C.A. § 1116, there is a presumption of service connection for Parkinson's disease. 38 C.F.R. 	
§§ 3.307(a) and 3.309(e).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Prior to the Board's remand, the file contained the Veteran's testimony that his ship traversed the waters near the Vietnam shore.  In part, the Veteran testified that his ship passed through a river.  Of file were buddy statements from fellow service members regarding their time on the same ship, but none of these letters specifically discussed going through a river.  

After the Board's remand, another service member submitted a letter; the letter is dated in December 2014.  In pertinent part, this letter discusses that he served on the same ship with the Veteran and he specifically remembered going through a river where he could see land on both sides. 

The Board has liberally considered all the evidence of record in this file.  This includes consideration of the in-detail testimony regarding the route of the ship and the circumstances of the Veteran's service.  When this testimony in combined with the December 2014 buddy statement, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's service qualifies for the presumption of herbicide exposure.  Based on this presumption, the Veteran's development of Parkinson's disease is presumed to be due to this exposure.  On these facts and the governing law and regulations, the Board grants service connection.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

ORDER

Service connection for Parkinson's disease is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


